Title: To Thomas Jefferson from Joseph Nourse, 14 March 1805
From: Nourse, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department Register’s Office March 14th. 1805
                  
                  I do myself the honor to transmit herewith, two copies of the receipts & expenditures of the United States for the year 1803. 
                  I have the honor to be with great respect Sir, Your Obedient humble Servt.
                  
                     Joseph Nourse. RR
                  
               